In an action for a judicial separation, plaintiff wife appeals from so much of an order of the Supreme Court, Kings County, entered July 2, 1965, as: (1) directed the defendant husband to pay $25 weekly for the temporary support of the infant child of the marriage; and (2) referred her motion for alimony pendente lite and counsel fees to the trial court. Order modified (1) by striking out of its first decretal paragraph the reference to counsel fee and (2) by adding a new decretal paragraph (a) directing defendant to pay a $350 counsel fee to the wife, payable one half ($175) forthwith and one half at the time of trial; and (b) referring to the trial court for determination, upon the basis of the proof adduced at the trial, the question of additional counsel fee, if any. The husband’s time to pay said $175 is extended until 20 days after entry of the order hereon. As so modified, order, insofar as appealed from, affirmed, without costs. The best interests of the parties would be served by a prompt trial of this action. Beldoek, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.